DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 08/30/2022. Claims 1-16 and 20-23 are presently pending and are presented for examination. Claims 17-19 were previously cancelled. Claims 1 and 8 were amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.
Reply to Remarks
Applicant’s arguments, see Page 6 of the Applicant's Remarks, filed 08/30/2022, with respect to the rejection(s) of claim(s) 1-16 and 20-23 under § 103 have been fully considered and are not persuasive. Applicant has argued that the prior art of record of Zimmerman, Jeffries and Acevedo does not disclose that said portal is configured to receive configuration data to modify a geofence defined by said geofence management module through said wireless connection. Examiner respectfully disagrees.
The Applicant’s construct of a “portal configured to receive configuration data to modify a geofence defined by said geofence management module through said wireless connection” attempts to improperly limit the term to one particular disclosed embodiment in which the ignition interlock device must connect with a network portal where the geofence boundaries limiting the passenger’s travel can be adjusted; this disclosure does not specify that components such as a GPS device, that are likely to be included as part of a similar interlock device, cannot be attached to the ignition system. However, the specification at paragraphs 45 and 49 explains that the entire interlock device, as well as any of its components must be connected to the vehicle ignition as well as communicate wirelessly with a web portal. The applied Acevedo reference meets this definition, the broadest reasonable interpretation of which requires a modification of the geofences through a wireless connection, in paragraphs 11 and 61, as well as Figure 1, where a wirelessly connected GPS device, attached to the vehicle ignition, can communicate with the web portal that can modify the geofence boundaries through a wirelessly accessible portal. Therefore, Acevedo does teach a portal that is configured to receive configuration data to modify a geofence defined by said geofence management module through said wireless connection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 11, 12, 14, 16, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Zimmermann et al., US-20100314190-A1, and in view of Jefferies, US-20180091930-A1, and Acevedo, US-20110148626-A1, hereinafter referred to as Zimmermann, Jefferies and Acevedo.
As per claim 1
Zimmermann discloses [a]n ignition system that includes an ignition interlock device comprising: (interlock system-Zimmermann ¶27), (a) said ignition interlock device including a first interconnection suitable (via an electric connection 9 in the electric circuit/control circuit of the starter (not shown) for starting the engine. - Zimmermann ¶27), to selectively inhibit an ignition of a vehicle (prevented from being started - Zimmermann ¶27); (b) said ignition interlock device including a sensor suitable to sense a breath of a user (blow into the mouthpiece ... breath alcohol concentration or alcohol level is now measured by means of the alcohol sensor - Zimmermann ¶29), and in response said selectively inhibiting said ignition of said vehicle (prevented from being started - Zimmermann ¶27); (c) said ignition interlock device receiving configuration information wireless connection (wireless data transmission makes it, furthermore, possible to perform "remote maintenance," i.e., self-tests of the interlock system or resetting of timers or blocks ( e.g., if the interlock was set into a "lockout mode" after violations, which no longer permits restart of the vehicle). Moreover, service data in the interlock memory 16 and/or 17 as well as parameter settings (e.g., limit values, etc.) can be read and overwritten and updates of the device software can be performed- Zimmermann ¶41), for said ignition interlock device, associated with said interlock device (via an electric connection 9 in the electric circuit/control circuit of the starter (not shown) for starting the engine. - Zimmermann ¶27).
Zimmermann does not disclose, however, Jefferies teaches (d) said ignition interlock device providing a plurality of geographic locations of said ignition interlock device over time (the IVA or external hub may begin to monitor vehicle data or driver behavior using the various sensors and instruments of the vehicle or the external hub. For example, driver behavior may be monitored using the accelerometer and other information queried via the CAN bus (such as driver habits, going past a geofence when the vehicle departs a preset area, diagnostic trouble codes (DTCs), or collisions). The driver and vehicle data may be sent to the remote servers via the wireless network, trigger alerts when vehicles cross pre-determined geographic boundaries - Jefferies Fig 1, 3, Fig 5A, Fig. 14 and ¶238 and ¶283 (while the IVA is tracking this behavior for a rental car, in previous embodiments the IVA was receiving data from peripherals such as an IID)), to an associated portal operating on a computing device accessible through said wireless connection (Cloud Based Gate 110 may be in communication with Servers 104-a, 104-b, 104-c, 104-d, and 104-e. These servers may be respectively associated with a car rental company, a vehicle-sharing company, a taxi company, a breathalyzer company, or any other entity. For example, a user of a connected-car service, such as a vehicle operator, owner, passenger, or some third-party, may register, update, or access their user or vehicle profile through the server. - Jefferies Fig 1 and 15 and ¶88), (e) said portal, (f) said portal (Cloud Based Gate 110 may be in communication with Servers 104-a, 104-b, 104-c, 104-d, and 104-e. These servers may be respectively associated with a car rental company, a vehicle-sharing company, a taxi company, a breathalyzer company, or any other entity. For example, a user of a connected-car service, such as a vehicle operator, owner, passenger, or some third-party, may register, update, or access their user or vehicle profile through the server. - Jefferies Fig 1 and 15 and ¶88), includes a restricted driving module that determines whether any of said plurality of geographic locations are outside of said geographic region associated with said interlock device (the IVA or external hub may begin to monitor vehicle data or driver behavior using the various sensors and instruments of the vehicle or the external hub. For example, driver behavior may be monitored using the accelerometer and other information queried via the CAN bus (such as driver habits, going past a geofence when the vehicle departs a preset area, diagnostic trouble codes (DTCs), or collisions). The driver and vehicle data may be sent to the remote servers via the wireless network, trigger alerts when vehicles cross pre-determined geographic boundaries - Jefferies Fig 1, 3, Fig 5A, Fig. 14 and ¶238 and ¶283 (while the IVA is tracking this behavior for a rental car, in previous embodiments the IVA was receiving data from peripherals such as an IID)), (h) said restricted driving module signaling a violation of said geographic region based upon any of said plurality of geographic locations being determined to be outside said geographic region (the IVA or external hub may begin to monitor vehicle data or driver behavior using the various sensors and instruments of the vehicle or the external hub. For example, driver behavior may be monitored using the accelerometer and other information queried via the CAN bus (such as driver habits, going past a geofence when the vehicle departs a preset area, diagnostic trouble codes (DTCs), or collisions). The driver and vehicle data may be sent to the remote servers via the wireless network, trigger alerts when vehicles cross pre-determined geographic boundaries - Jefferies Fig 1, 3, Fig 5A, Fig. 14 and ¶238 and ¶283 (while the IVA is tracking this behavior for a rental car, in previous embodiments the IVA was receiving data from peripherals such as an IID)).
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. Jefferies teaches a portal or website where a user can access a server of a breathalyzer company and log into an account where they can access information pertaining to persons registered to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by a portal for access to account data associated with persons registered to use an IID, as taught by Jefferies, to enable accurate tracking of persons registered to use an IID.
Zimmermann does not disclose includes a geofence management module that defines a modifiable geofence, that defines a geographic region.
However, Acevedo teaches (e) said portal includes a geofence management module that defines one or more modifiable geofences, for said ignition interlock device that defines one or more geographic regions (Requesting an updated list of geofences from the portal 104, creates a geofence that fully encompasses all existing geo-fences and, once triggered, will automatically update the device with the geo-fences that are now relevant to the current location of the device - Acevedo ¶28 and ¶30), (f) said portal configured to receive configuration data to modify a geofence defined by said geofence management module through said wireless connection (a wireless modem 116 for sending and receiving two-way communications with the portal 104, Requesting an updated list of geofences from the portal 104, creates a geofence that fully encompasses all existing geo-fences and, once triggered, will automatically update the device with the geo-fences that are now relevant to the current location of the device – Acevedo Fig 1 + ¶11, ¶28 and ¶30). 
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. Acevedo teaches a GPS device, that also communicates with a portal, that identifies geofence boundaries and updates them based on the current location of the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by a method and system for increasing and helping users to make it to appointments by a GPS device that identifies geofence boundaries and updates them based on the current location of the vehicle, as taught by Acevedo, to enable the geofences used to assist in monitoring violations to be adjusted when a person registered to an IID changes locations. 
As per claim 2
Zimmermann further discloses wherein said sensor includes an alcohol sensor (blow into the mouthpiece ...breath alcohol concentration or alcohol level is now measured by means of the alcohol sensor - Zimmermann ¶29).
As per claim 3
Zimmermann further discloses wherein in response to sensing said breath of said user permitting said ignition to start the engine of said vehicle (If this alcohol level is within the defined limit range, there will be a release ... The driver can subsequently start the engine by means of the ignition key - Zimmermann ¶29).
As per claim 6
Zimmermann further discloses accessible through a network connection (wireless data transmission - Zimmermann ¶41). 
Zimmermann does not disclose further comprising an associated portal, using a computing device. 
However, Jefferies teaches further comprising an associated portal, using a computing device (Cloud Based Gate 110 may be in communication with Servers 104-a, 104-b, 104-c, 104-d, and 104-e. These servers may be respectively associated with a car rental company, a vehicle­sharing company, a taxi company, a breathalyzer company, or any other entity. For example, a user of a connected-car service, such as a vehicle operator, owner, passenger, or some third-party, may register, update, or access their user or vehicle profile through the server. - Jefferies Fig 1 and 15 and ¶88). 
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. Jefferies teaches a portal or website where a user can access a server of a breathalyzer company and log into an account where they can access information pertaining to persons registered to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by a portal for access to account data associated with persons registered to use an IID, as taught by Jefferies, to enable accurate 
tracking of persons registered to use an IID.
As per claim 11
Zimmermann further discloses includes a message module that receives messages from a sender (In one embodiment, module 3 has a transmitter/receiver (transceiver) in the form of a cell phone submodule 15. Module 3 is thus able, for example, to receive an SMS (short message service) and to check the sender of this SMS as well as the contents of the SMS - Zimmermann ¶38), and provides messages to said sender (relevant information is then transmitted ( e.g., via e­mail, SMS, cell phone or fax) to a monitoring office (e.g., probation officer) - Zimmermann ¶18).
However, Zimmermann does not disclose wherein said portal.
However, Jefferies teaches wherein said portal (Cloud Based Gate 110 may be in communication with Servers 104-a, 104-b, 104-c, 104-d, and 104-e. These servers may be respectively associated with a car rental company, a vehicle-sharing company, a taxi company, a breathalyzer company, or any other entity. For example, a user of a connected-car service, such as a vehicle operator, owner, passenger, or some third-party, may register, update, or access their user or vehicle profile through the server. - Jefferies Fig 1 and 15 and ¶88).
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. Jefferies teaches a portal or website where a user can access a server of a breathalyzer company and log into an account where they can access information pertaining to persons registered to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by a portal for access to account data associated with persons registered to use an IID, as taught by Jefferies, to enable accurate tracking of persons registered to use an IID.
As per claim 12
Zimmermann further discloses wherein said sender includes at least one of (a) a parole officer, (b) a Judge, (c) a court staff of said Judge (relevant information is then transmitted (e.g., via e-mail, SMS, cell phone or fax) to a monitoring office (e.g., probation officer) - Zimmermann ¶18).
As per claim 14
Zimmermann does not disclose wherein said portal includes a statistics module that indicates said vehicle associated with said ignition interlock device exceeding a geographic boundary. 
However, Jefferies teaches wherein said portal (Cloud Based Gate 110 may be in communication with Servers 104-a, 104-b, 104-c, 104-d, and 104-e. These servers may be respectively associated with a car rental company, a vehicle-sharing company, a taxi company, a breathalyzer company, or any other entity. For example, a user of a connected-car service, such as a vehicle operator, owner, passenger, or some third-party, may register, update, or access their user or vehicle profile through the server. - Jefferies Fig 1 and 15 and ¶88), includes a statistics module that indicates said vehicle associated with said ignition interlock device exceeding a geographic boundary (the IVA or external hub may begin to monitor vehicle data or driver behavior using the various sensors and instruments of the vehicle or the external hub. For example, driver behavior may be monitored using the accelerometer and other information queried via the CAN bus (such as driver habits, going past a geofence when the vehicle departs a preset area, diagnostic trouble codes (DTCs), or collisions). The driver and vehicle data may be sent to the remote servers via the wireless network. - Jefferies Fig 1, 3, Fig 5A, Fig. 14 and ¶238 (while the IVA is tracking this behavior for a rental car, in previous embodiments the IVA was receiving data from peripherals such as an IID)). 
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. Jefferies teaches a portal or website where a user can access a server of a breathalyzer company and log into an account where they can access information pertaining to persons registered to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by a portal for access to account data associated with persons registered to use an IID, as taught by Jefferies, to enable accurate tracking of persons registered to use an IID.
As per claim 16
Zimmermann does not disclose wherein said portal includes a vehicle management module that identifies a plurality of vehicles and associates said plurality of vehicles with a plurality of said users. 
However, Jefferies teaches wherein said portal (Cloud Based Gate 110 may be in communication with Servers 104-a, 104-b, 104-c, 104-d, and 104-e. These servers may be respectively associated with a car rental company, a vehicle-sharing company, a taxi company, a breathalyzer company, or any other entity. For example, a user of a connected-car service, such as a vehicle operator, owner, passenger, or some third-party, may register, update, or access their user or vehicle profile through the server. - Jefferies Fig 1 and 15 and ¶88), includes a vehicle management module that identifies a plurality of vehicles and associates said plurality of vehicles with a plurality of said users (For example, an administrator may have full access to the IVA settings and configuration. In the context of a breathalyzer or ignition interlock device, the administrator account would have the authority to disable the breathalyzer completely and allow the vehicle to function normally. In contrast, some users may have limited access, while other users may have the ability to edit settings, activate/deactivate the IVA, pair any devices, and delete paired devices. - Jefferies Fig 1, 3, Fig 5A, Fig. 14 and ¶159 (multiple users and multiple vehicles)). 
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. Jefferies teaches a portal or website where a user can access a server of a breathalyzer company and log into an account where they can access information pertaining to persons registered to vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by a portal for access to account data associated with persons registered to use an IID, as taught by Jefferies, to enable accurate tracking of persons registered to use an IID.
As per claim 20
Zimmermann does not disclose said ignition interlock device automatically verifies it is installed with an intended said vehicle.
However, Jefferies teaches said ignition interlock device automatically verifies it is 
installed with an intended said vehicle (For example, IVA 204 may be configured for the purpose of DUI-prevention using ignition interlock devices or breathalyzers, However, in any case, the IVA or external hub must be able to determine the identity of the vehicle in order to utilize the right command codes. - Jefferies Fig 1, 3, Fig 5A, Fig. 14 and ¶94, ¶175 (IVA is connected to peripherals such as breathalyzers or IIDs, therefore the IID is verified to be with the correct vehicle)). 
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. Jefferies teaches a portal or website where a user can access a server of a breathalyzer company and log into an account where they can access information pertaining to persons registered to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by a portal for access to account data associated with persons registered to use an IID, as taught by Jefferies, to enable accurate tracking of persons registered to use an IID.
Claims 4 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Zimmermann, Jefferies, and Acevedo, as per claim 1 and 4 above, respectively, and further in view of Sareen et al., US-20090254898-A1, hereinafter referred to as Zimmermann, Jefferies, Acevedo and Sareen.
As per claim 4
Zimmermann further discloses further comprising said ignition interlock device selectively downloading through said wireless connection a digital package containing firmware, said ignition interlock device installing said firmware on said ignition interlock device (wireless data transmission makes it, furthermore, possible to perform "remote maintenance," i.e., self-tests of the interlock system or resetting of timers or blocks ( e.g., if the interlock was set into a "lockout mode" after violations, which no longer permits restart of the vehicle). Moreover, service data in the interlock memory 16 and/or 17 as well as parameter settings (e.g., limit values, etc.) can be read and overwritten and updates of the device software can be performed- Zimmermann ¶41), said ignition interlock device, said ignition interlock device (interlock system - Zimmermann ¶27). 
Zimmermann does not disclose and thereafter automatically rebooting, to use said firmware for subsequent operation rather than previous firmware installed upon.
However, Sareen teaches and thereafter automatically rebooting, to use said firmware for subsequent operation rather than previous firmware installed upon (the new firmware meets certain criteria ... reboot the computer and see if it performs correctly - Sareen ¶38). 
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. Sareen teaches a computer system that reboots when new software is installed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by a computer system that reboots when new software is installed, as taught by Sareen, to enable the downloaded software to be correctly implemented on the device once downloaded through the wireless connectivity enabled IID.
As per claim 5
Zimmermann further discloses wherein said wireless connection is a cellular connection 
(relevant information is then transmitted (e.g., via e-mail, SMS, cell phone or fax) to a monitoring office (e.g., probation officer) - Zimmermann ¶18).
Claims 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Zimmermann and in view of Jefferies and Acevedo, as per claim 6 above, and further in view of Intoxalock eLERT, hereinafter referred to as Zimmermann, Jefferies, Acevedo, and Intoxalock.
As per claim 7
Zimmermann does not disclose wherein said portal includes a registration module that receives a user name and a password to permit a user to access said portal, and a state name that identifies at least one of a state and a state court proceeding associated with said user. 
However, Jefferies teaches wherein said portal includes a registration module that receives a user name and a password to permit a user to access said portal (Cloud Based 
Gate 110 may be in communication with Servers 104-a, 104-b, 104-c, 104-d, and 104-e. These servers may be respectively associated with a car rental company, a vehicle-sharing company, a taxi company, a breathalyzer company, or any other entity. For example, a user of a connected-car service, such as a vehicle operator, owner, passenger, or some third-party, may register, update, or access their user or vehicle profile through the server. - Jefferies Fig 1 and 15 and ¶88).
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. Jefferies teaches a portal or website where a user can access a server of a breathalyzer company and log into an account where they can access information pertaining to persons registered to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by a portal for access to account data associated with persons registered to use an IID, as taught by Jefferies, to enable accurate tracking of persons registered to use an IID.
However, Intoxalock teaches and a state name that identifies at least one of a state and a state court proceeding associated with said user (lntoxalock Log Reporter is a secure password protected website that provides easy access monitoring. At a glance, Log Reporter displays sample history, BrAC readings, corresponding photos and GPS location, all in real time - Intoxalock Fig LOGREPORTER Page 2 (displays monitoring authority and address including the state the user is located in)). 
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. Intoxalock teaches an IID system that is linked to a web account that displays personal data regarding the person linked to the IID. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by an IID device associated with a web account for monitoring a person's performance, as taught by Intralock, to enable accurate tracking of persons registered to use an IID.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Zimmermann and in view of Jefferies, Acevedo, and Intoxalock, as per claim 7 above, and further in view of Caushi et al., US-20180024826-A1, hereinafter referred to as Zimmermann, Jefferies, Acevedo, Intoxalock, and Caushi.
As per claim 8
Zimmermann further discloses wherein said ignition interlock device (interlock system-Zimmermann ¶27).
Zimmermann does not disclose [wherein said ignition interlock device] receives a different said firmware and the operation of said firmware is based upon said state name 
However, Caushi teaches [wherein said ignition interlock device] receives a different said firmware and the operation of said firmware is based upon said state name (For instance, the region verifier 206 may be configured to retrieve the current location of the vehicle 102 periodically or in response to a predefined signal, e.g., at every ignition cycle/starting event and/or at every predefined number of ignition cycles/starting events. The region verifier 206 may be further configured to determine to which of the regions 210 the current location of the vehicle 102 corresponds. A region receiver 222 of the IVSU 202 may be configured to receive a message from the vehicle 102 identifying the vehicle 102 (e.g., by VIN) and indicating the current region identifier 230 of the vehicle 102, The region receiver 222 may use regional software delivery network (RSDN) data 226 to determine which of the regional software delivery networks 204 is to be used by the vehicle 102 requesting the software updates 220 - Caushi ¶33, ¶ 35, ¶36). 
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. Caushi teaches systems and methods for providing over-the-air (OTA) software updates to a vehicle based on a region associated with the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by systems and methods for providing over-the-air (OTA) software updates to a vehicle based on a region associated with the vehicle, as taught by Caushi, to enable the vehicle to operate under the correct set of software associated with the new region's legal code.
Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Zimmermann and in view of Jefferies and Acevedo, as per claim 6 above, and further in view of IN-HOM-G2-User-Manual-English-Spanish-Nov-2014, and Hay et al., US-20090024423-A1, hereinafter referred to as Zimmermann, Jefferies, Acevedo, IN-HOM, and Hay.
As per claim 9
Zimmermann does not disclose wherein said portal includes an appointment module that identifies a user appointment, where said user appointment includes a date, a time, and a location for said user. 
However, Jefferies teaches wherein said portal includes (Cloud Based Gate 110 may be in communication with Servers 104-a, 104-b, 104-c, 104-d, and 104-e. These servers may be respectively associated with a car rental company, a vehicle-sharing company, a taxi company, a breathalyzer company, or any other entity. For example, a user of a connected-car service, such as a vehicle operator, owner, passenger, or some third-party, may register, update, or access their user or vehicle profile through the server. Jefferies Fig 1 and 15 and ¶88).
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. Jefferies teaches a portal or website where a user can access a server of a breathalyzer company and log into an account where they can access information pertaining to persons registered to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by a portal for access to account data associated with persons registered to use an IID, as taught by Jefferies, to enable accurate tracking of persons registered to use an IID. 
However, IN-HOM teaches an appointment module that identifies a user appointment, where said user appointment includes a date (Service Appt on MM/DD: A reminder, your appointment date is approaching - IN-HOM - Page 15), a time (Service Lockout in## hrs: A reminder of that you are due for Service in## number of hours. DO NOT IGNORE THE SERVICE WARNING grace period IN-HOM - Page 15). 
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. IN-HOM teaches an IID user manual where the IID device displays the date and upcoming time for the calibration appointment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by an IID device that displays the date and time for the calibration appointment, as taught by IN-HOM, to prevent the user for being charged with fees or penalties associated with missing their calibration appointment or having their vehicle locked.
However, Hay teaches and a location for said user (At this URL, the user is presented with a display of the invention's Appointment Grid (discussed below) after successfully navigating a secure login process ... The specific data appearing in the Appointment Grid depends on the authorization status of the user and can be limited to data for a specific vehicle or expanded to included data for multiple locations or multiple dealerships. - Hay ¶17). 
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. Hay teaches a system and method for vehicle for increasing and keeping appointments for dealership service visits where the location of dealerships is displayed in an online portal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by a method and system for increasing and helping users to make it to appointments by displaying the location of dealerships on an online portal, as taught by Hay, to ensure that for calibration appointments for an IID, the user is able to find the service center as the service center's location is displayed on the portal associated with the IID.
As per claim 10
Zimmermann does not disclose wherein said portal includes an appointment module that identifies a calibration appointment that includes information for recalibration of said ignition interlock device.
However, Jefferies teaches wherein said portal (Cloud Based Gate 110 may be in 
communication with Servers 104-a, 104-b, 104-c, 104-d, and 104-e. These servers may be respectively associated with a car rental company, a vehicle-sharing company, a taxi company, a breathalyzer company, or any other entity. For example, a user of a connected-car service, such as a vehicle operator, owner, passenger, or some third-party, may register, update, or access their user or vehicle profile through the server. Jefferies Fig 1 and 15 and ¶88).
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. Jefferies teaches a portal or website where a user can access a server of a breathalyzer company and log into an account where they can access information pertaining to persons registered to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by a portal for access to account data associated with persons registered to use an IID, as taught by Jefferies, to enable accurate tracking of persons registered to use an IID. 
However, IN-HOM teaches includes an appointment module that identifies a calibration appointment that includes information for recalibration of said ignition interlock device (Service Appt on MM/DD: A reminder, your appointment date is approaching IN-HOM Page 15).
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. IN-HOM teaches an IID user manual where the IID device displays the date and upcoming time for the calibration appointment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by an IID device that displays the date and time for the calibration appointment, as taught by IN-HOM, to prevent the user for being charged with fees or penalties associated with missing their calibration appointment or having their vehicle locked.
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Zimmermann and in view of Jefferies and Acevedo, as per claim 6 above, and further in view Wojcik et al., US-20150212063-A1, hereinafter referred to as Zimmermann, Jefferies, Acevedo and Wojcik.
As per claim 13
Zimmermann does not disclose wherein said portal includes a statistics module that indicates a number of negative tests of said ignition interlock device. 
However, Wojcik teaches wherein said portal includes a statistics module that indicates a number of negative tests of said ignition interlock device (Monitor Network 206 
will report a negative confirmation test as "Passed" (a positive initial test followed by 
a negative confirmation test (see Block 386 in FIG. 3D)) - Wojcik Fig 3D and ¶116). 
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. Wojcik teaches an IID device that reports the numbers of negative test results to a monitor network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by an IID device that reports the numbers of negative test results to a monitor network, as taught by Wojcik, to enable the monitoring authority to accurately track if the person registered to the IID has passed the test.
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Zimmermann and in view of Jefferies and Acevedo, as per claim 6 above, and further in view of Ballard, US-20150197151-A1, hereinafter referred to as Zimmermann, Jefferies, Acevedo and Ballard.
As per claim 15
Zimmermann does not disclose wherein said portal includes a warmup times module
selecting at least one time to pre-heat said ignition interlock device.
However, Ballard teaches wherein said portal includes a warmup times module selecting
at least one time to pre-heat said ignition interlock device (According to one representative
embodiment of the principles of the present invention, a subsystem is disclosed for warming-up a
fuel cell within a sobriety testing system. A memory stores a schedule of times at which tests are
expected to be taken by a user. Processing circuitry responsive to the stored schedule activates a
heater associated with the fuel cell sufficiently in advance of an upcoming time on
the schedule such that the fuel cell is at operating temperature when the corresponding test is
requested by at the user- Ballard ¶5).
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. Ballard teaches an IID with a warming up mechanism that activates before the IID is to be used. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by an IID with a heater that operates before the scheduled test time, as taught by Ballard, to enable the IID to gather accurate and timely measurements of a person's breath.
Claims 21 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Zimmermann, Jefferies, and Acevedo, as per claim 1 and 21 above, respectively, and further in view of Drager Interlock® 7000, hereinafter referred to as Zimmermann, Jefferies, Acevedo and Drager.
As per claim 21
Zimmermann does not disclose wherein said ignition interlock device includes an imaging device that is used to image a face of said user which is used to said selectively inhibiting said ignition of said vehicle.
However, Drager teaches wherein said ignition interlock device includes an imaging device that is used to image a face of said user which is used to said selectively inhibiting said ignition of said vehicle (The Drager Interlock 7000 can be equipped with a camera for applications where it is a legal requirement or for special customer requirements. The camera records the submitted breath samples with images ... The infrared technology ensures good image quality, regardless of whether it is day or night-Drager Page 3). 
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. Drager teaches an IID that includes a camera as part of its identification system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by an IID that includes a camera as part of its identification system, as taught by Drager, to prevent a person registered to an IID from circumventing the device.
As per claim 23
Zimmermann does not disclose wherein said imaging device is a thermal imaging sensor. 
However, Drager teaches wherein said imaging device is a thermal imaging sensor (The Drager Interlock 7000 can be equipped with a camera for applications where it is a legal requirement or for special customer requirements. The camera records the submitted breath samples with images ... The infrared technology ensures good image quality, regardless of whether it is day or night - Drager Page 3). 
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. Drager teaches an IID that includes a camera as part of its identification system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by an IID that includes a camera as part of its identification system, as taught by Drager, to prevent a person registered to an IID from circumventing the device.
Claims 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Zimmermann, Jefferies, and Acevedo, as per claim 1 above, and further in view of Freund, US-20090293589-A1, hereinafter referred to as Zimmermann, Jefferies, Acevedo and Freund.
As per claim 22
Zimmermann does not disclose wherein said ignition interlock device includes an imaging device that is used to image a code affixed to said ignition interlock device which is used to said selectively inhibiting said ignition of said vehicle. 
However, Freund teaches wherein said ignition interlock device includes an imaging device that is used to image a code affixed to said ignition interlock device which is used to said selectively inhibiting said ignition of said vehicle (The target 128 is typically detected when the target's 128 borders are seen by the camera lens 80 in its entirety within a minimum and maximum diameter or area of light and dark surfaces. The target 128 may be a symbol such as a geometric figure (e.g., rectangle, triangle, circle, etc.), bar codes, identification (ID) cards, key fob dongles, labels with text, or the like which may be positioned or adhered to the rear of the handset 12-Freund Fig 1 and Fig 7A (128) and ¶42). 
Zimmermann discloses an ignition interlock device (IID) for a vehicle that interrupts the vehicle's ignition when the operators tests positive for intoxication; the device has wireless and cellular connectivity that enables remote software downloads and text messaging with monitoring authorities. Freund teaches an IID that utilizes a camera system to image and verify a code at the back of a handset to ensure that the correct IID is being used to test whether to inhibit the ignition of said vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zimmermann, an ignition interlock device for a vehicle with wireless and cellular connectivity by an IID that utilizes a camera system to image and verify a code at the back of a handset, as taught by Freund, to ensure that the correct IID is being used to test whether to inhibit the ignition of said vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.A.S./Examiner, Art Unit 3668    
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668